NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JENNIFER LU,                                    No. 18-16150

                Plaintiff-Appellant,            D.C. No. 3:17-cv-07034-VC

 v.
                                                MEMORANDUM*
STANFORD UNIVERSITY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    Vince Chhabria, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Jennifer Lu appeals pro se from the district court’s judgment dismissing her

employment action alleging federal and state law claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo a dismissal under Fed. R. Civ. P.

12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010). We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Lu’s action because Lu failed to allege

facts sufficient to state any plausible claim. See id. at 341-42 (although pro se

pleadings are to be construed liberally, a plaintiff must present factual allegations

sufficient to state a plausible claim for relief); Sprewell v. Golden State Warriors,

266 F.3d 979, 988 (9th Cir. 2001) (“The court need not . . . accept as true

allegations that contradict matters properly subject to judicial notice or by exhibit”

nor “allegations that are merely conclusory, unwarranted deductions of fact, or

unreasonable inferences.”); see also Bergene v. Salt River Project Agric.

Improvement & Power Dist., 272 F.3d 1136, 1140-41 (9th Cir. 2001) (setting forth

prima facie cases of retaliation and discrimination under Title VII); Potter v.

Firestone Tire & Rubber Co., 863 P.2d 795, 819 (Cal. 1993) (discussing elements

of an intentional infliction of emotional distress claim under California law).

      The district court did not abuse its discretion in denying Lu leave to file a

second amended complaint. See Chappel v. Lab. Corp., 232 F.3d 719, 725 (9th

Cir. 2000) (“A district court acts within its discretion to deny leave to amend when

amendment would be futile . . . .”); see also Chodos v. West Publ’g Co., 292 F.3d

992, 1003 (9th Cir. 2002) (district court’s discretion “particularly broad” when it

has already granted a plaintiff leave to amend).

                                           2                                      18-16150
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       18-16150